DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrod, US 5,065,468 in view of Kumpolt, US 3,639,935; Fillman et al., US 4,087,876; Sheild, US 386,355; Goodacre, US 3,233,767 and Baechler et al., US 8,905,703.
Regarding claim 1, Sherrod teaches a portable dock plate comprising:  a planar ramp (23) including opposing side members (33R 33L), the ramp having a top end and a bottom end, the top end including a lip portion (23F); a first wheel assembly including a first wheel (103R), and a wheel lock linkage (shown connecting wheel to 131R, Figure 4); a second wheel assembly including a second wheel (103 L); and handles.
While Sherrod fails to disclose the first wheel assembly having a lip-lowering and lip-raising apparatus, Kumpolt teaches a portable dock leveler and discloses a wheel assembly that has a foot pedal 72 to release the platform from its elevated position and a handle 50 to raise the platform (column 3 lines 20-22 and lines 31-33). It would have been obvious to one of ordinary skill in the art to modify Sherrod’s first wheel assembly to have a lip-lowering and lip-raising apparatus in the form of a foot pedal to release the platform from its elevated position and a handle to raise the platform in view of Kumpolt’s disclosure as an alternate way to raise and lower the lip portion of the ramp.

While the resulting combination fails to disclose a first locking pin with corresponding first locking pin holes and a second lock pin with corresponding second locking pin holes, Fillman teaches a portable dock plate and discloses the use of first and second locking plates each with a plurality of locking holes and first and second corresponding locking pins to form an abutment to stabilize the dock plate (column 3 lines 34-44; Figures 2 and 3). It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have first and second locking pins with corresponding locking pin holes to be able to form an abutment to stabilize the dock plate and prevent it from sliding in view of Fillman’s disclosure. The limitation of the first and second locking pin and corresponding locking pin holes being part of the first and second wheel assemblies is a matter of obvious design choice, since it has been held that a relocation of parts is obvious to one or ordinary skill in the art. The exact location does not matter as long as long it is between the lip and bottom end and the pins can drop down to form an abutment.
While the resulting combination fails to disclose opposing handrails, Sheild teaches a ramp and discloses two handrails on opposing side of the ramp (Figures 1 and 2). It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include handrails being connected to the opposing side members in view of Sheild’s disclosure if a user needed to walk on the dock plate for safety.
While the resulting combination fails to disclose each handrail including a moveable lever handle for movement and placement of the dock plate, Goodacre teaches a load lifting trolley and discloses moveable lever-handles (54) to allow a user to push the trolley or move the handles out of the way (column 3 lines 32-41). It would have been obvious to one of ordinary skill in the art to modify the handrails of the resulting combination to include a moveable lever-handle in view of Goodacre’s disclosure to allow a user to move and place the dock plate. 
While the resulting combination only includes Kumpolt’s disclosure of a foot pedal to release the platform from its elevated position and a handle to raise the platform (column 3 lines 20-22 and lines 31-33), Baechler discloses using a foot pedal to assist a handle in performing its function (column 5 lines 36-39). It would have been obvious to one of ordinary skill in the art to modify the handle of the resulting combination to be used in combination with a foot pedal in view of Baechler’s disclosure as a matter of obvious design choice since it is known to provide a foot pedal for a user to use in combination with a handle to assist the handle.

Regarding claim 3, while the resulting combination fails to disclose a connection member which connects the first wheel assembly and the second wheel assembly, the first wheel assembly and second wheel assembly are able to be actuated together, the Examiner takes Official Notice that providing a connection member between two wheels so that they can be actuated together is old and well-known. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a connection member which connects the first wheel assembly and the second wheel assembly so that they can be actuated together and not have a lopsided dock plate if one is actuated before the other.

Regarding claim 4, the resulting combination yields a user stepping on a corresponding foot- activated pedal to lower the lip and stepping on a different corresponding foot-activated pedal to raise the lip.

Regarding claim 5, the resulting combination includes the movable lever handle to be in either in a raised position (to allow a user to move the dock plate) or a stowed position.

Regarding claim 6, in view of Kumpolt disclosing that manually swinging down handle 50 will raise the platform (column 3 lines 1-8), the resulting combination makes obvious that a user presses down on the lip-raising apparatus (Kumpolt’s 50) to raise the lip of the portable dock plate off the ground and to lock the wheels.

Regarding claim 7, in view of Kumpolt disclosing that a user presses down the foot pedal 72 to release the platform from its elevated position (column 3 lines 20-22), the resulting combination makes obvious that a user presses down on the lip lowering apparatus (Kumpolt’s 72) to unlock the wheels and is capable of lowering the lip of the portable dock plate onto a vehicle cargo area once the portable dock plate is positioned adjacent the vehicle cargo area.

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.  Claim 2 was rejected in the non-final Office action.  Applicant has made no arguments regarding this rejection.  Because claim 1 as amended incorporates only elements of claim 2 as originally filed, the original rejection to claim 2 is applicable to claim 1 as amended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671